             Case 1:20-cv-04160 Document 5 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------x
 HACHETTE BOOK GROUP, INC.,                           :
 HARPERCOLLINS PUBLISHERS LLC, JOHN
 WILEY & SONS, INC., and PENGUIN RANDOM               :   20 Civ. _____________
 HOUSE LLC,                                           :          ECF Case
                                   Plaintiffs,        :
                                                      :   PLAINTIFFS’ RULE 7.1
                       -against-                          DISCLOSURE STATEMENT
                                                      :
                                                      :
 INTERNET ARCHIVE and DOES 1 through 5,               :
 inclusive,
                                                      :
                                   Defendants.
 ------------------------------------------           x


       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs Hachette Book Group, Inc.

(“Hachette”), HarperCollins Publishers LLC (“HarperCollins”), John Wiley & Sons, Inc.

(“Wiley”), and Penguin Random House LLC (“Penguin Random House”) (together, “Plaintiffs”)

state the following:

       1.      Hachette states that it is a wholly-owned subsidiary of Hachette Livre USA, Inc.

       2.      HarperCollins states that News Corporation, a publicly-held company, is the

ultimate parent corporation of HarperCollins. No publicly-held company owns 10% or more of

News Corporation’s stock.

       3.      Penguin Random House LLC is a limited liability company whose ultimate parent

corporation is Bertelsmann SE & Co. KGaA, a privately-held company.

       4.      Wiley states that it is a publicly-traded company. Wiley has no parent corporation,

and there is no publicly-held corporation that owns 10% or more of its stock.

Dated: June 1, 2020
       New York, New York



                                                 1
Case 1:20-cv-04160 Document 5 Filed 06/01/20 Page 2 of 2



                         DAVIS WRIGHT TREMAINE LLP

                         /s/ Elizabeth A. McNamara
                         Elizabeth A. McNamara
                         Linda Steinman
                         John M. Browning
                         Meredith I. Santana
                         1251 Avenue of the Americas, 21st Floor
                         New York, NY 10020
                         Phone: (212) 489-8230
                         Email: lizmcnamara@dwt.com
                                 lindasteinman@dwt.com
                                 jackbrowning@dwt.com
                                 meredithsantana@dwt.com

                         OPPENHEIM + ZEBRAK, LLP

                         Matthew J. Oppenheim
                         Scott A. Zebrak (pro hac vice motion forthcoming)
                         4530 Wisconsin Avenue, NW, 5th Floor
                         Washington, DC 20016
                         Phone: (202) 480-2999
                         Email: matt@oandzlaw.com
                                 scott@oandzlaw.com

                         Attorneys for Plaintiffs




                            2
